Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Robert Doar, among others, to answer a petition for a writ of habeas corpus, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Ordered that on the Court’s own motion, the petitioner is enjoined from making any additional motions or commencing any additional proceedings in this Court regarding the proceedings entitled Matter of Toriola v North Shore LIJ, commenced in the Supreme Court, Queens County, under Index No. 20556/ 09, and Matter of Toriola v Doar, commenced in this Court under Appellate Division Docket No. 2009-08265, and made returnable in the Supreme Court, Queens County, without leave of this Court; and it is further,
Adjudged that the petition is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 506 [b]; 7804 [b]). Florio, J.E, Balkin, Chambers and Cohen, JJ., concur.